Name: Commission Regulation (EU) NoÃ 71/2014 of 27Ã January 2014 amending Regulation (EU) NoÃ 965/2012 laying down technical requirements and administrative procedures related to Air Operations pursuant to Regulation (EC) NoÃ 216/2008 of the European Parliament and of the Council Text with EEA relevance
 Type: Regulation
 Subject Matter: air and space transport;  technology and technical regulations;  employment;  organisation of transport
 Date Published: nan

 28.1.2014 EN Official Journal of the European Union L 23/27 COMMISSION REGULATION (EU) No 71/2014 of 27 January 2014 amending Regulation (EU) No 965/2012 laying down technical requirements and administrative procedures related to Air Operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Articles 8(5) and 10(5) thereof, Whereas: (1) Article 5 of Regulation (EC) No 216/2008 dealing with airworthiness was extended to include the elements of operational suitability evaluation into the implementing rules for type-certification. (2) The European Aviation Safety Agency (the Agency) found that it was necessary to amend Commission Regulation (EU) No 748/2012 (2) in order to allow the Agency to approve operational suitability data as part of the type-certification process. (3) The operational suitability data should include mandatory elements for Master Minimum Equipment List (MMEL), flight crew training and cabin crew training which will be the basis for developing the Minimum Equipment List (MEL) and crew training courses by operators. (4) The requirements related to the establishment of MEL, flight crew training and cabin crew training refer to the operational suitability data, however where the operational suitability data is not available there should be a general provision as well as transitional measures. (5) The aeronautical industry and Member State administrations should be given enough time to adapt to the new regulatory framework and to recognise under certain conditions the validity of certificates issued before the entry into force and application of this Regulation. (6) The Agency prepared draft implementing rules on the concept of operational suitability data and submitted them as an opinion (3) to the Commission in accordance with Article 19(1) of Regulation (EC) No 216/2008. (7) Commission Regulation (EU) No 965/2012 (4) should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 965/2012 is amended as follows: (1) Article 9 is replaced by the following: Article 9 Minimum equipment lists Minimum equipment lists ( MEL ) approved by the State of Operator or Registry before the application of this Regulation, are deemed to be approved in accordance with this Regulation and may continue to be used by the operator. After the entry into force of this Regulation any change to the MEL referred to in the first subparagraph for which a Master Minimum Equipment List ( MMEL ) is established as part of the operational suitability data in accordance with Commission Regulation (EU) No 748/2012 (5) shall be made in compliance with point ORO.MLR.105 of Section 2 of Annex III to this Regulation at the earliest opportunity and not later than 18 December 2017 or two years after the operational suitability data was approved, whichever is the latest. Any change to an MEL referred to in the first subparagraph, for which an MMEL has not been established as part of the operational suitability data, shall continue to be made in accordance with the MMEL accepted by the State of Operator or Registry as applicable. (2) A new Article 9a is inserted: Article 9a Flight and cabin crew training Operators shall ensure that flight crew and cabin crew members who are already in operation and have completed training in accordance with Subparts FC and CC of Annex III which did not include the mandatory elements established in the relevant operational suitability data, undertake training covering those mandatory elements not later than 18 December 2017 or two years after the approval of the operational suitability data, whichever is the latest.; (3) Annex III (PART-ORO) is amended in accordance with Annex I to this Regulation. (4) Annex V (PART-SPA) is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 224, 21.8.2012, p. 1. (3) Opinion No 07/2011 of the European Aviation Safety Agency of 13 December 2011, available at http://easa.europa.eu/agency-measures/opinions.php (4) OJ L 296, 25.10.2012, p. 1. (5) OJ L 224, 21.8.2012, p. 1.; ANNEX I Annex III (PART-ORO) to Regulation (EU) No 965/2012 is amended as follows: (1) In point ORO.GEN.160, point (b) is replaced by the following: (b) Without prejudice to point (a) the operator shall report to the competent authority and to the organisation responsible for the design of the aircraft any incident, malfunction, technical defect, exceeding of technical limitations or occurrence that would highlight inaccurate, incomplete or ambiguous information contained in the operational suitability data established in accordance with Regulation (EU) No 748/2012 or other irregular circumstance that has or may have endangered the safe operation of the aircraft and that has not resulted in an accident or serious incident.; (2) Point ORO.MLR.105 is amended as follows: (a) Point (a) is replaced by the following: (a) A minimum equipment list ( MEL ) shall be established as specified in point 8.a.3 of Annex IV to Regulation (EC) No 216/2008, based on the relevant master minimum equipment list ( MMEL ) as defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012.; (b) In point (j), point (1) is replaced by the following: (1) the concerned instruments, items of equipment or functions are within the scope of the MMEL as defined in point (a);; (3) In point ORO.FC.140, point (a) is replaced by the following: (a) Flight crew members operating more than one type or variant of aircraft shall comply with the requirements prescribed in this Subpart for each type or variant, unless credits related to the training, checking, and recent experience requirements are defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012 for the relevant types or variants.; (4) In point ORO.FC.145, point (b) is replaced by the following: (b) When establishing the training programmes and syllabi, the operator shall include the relevant elements defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012.; (5) In point ORO.FC.220, point (e) is replaced by the following: (e) In the case of aeroplanes, pilots that have been issued a type rating based on a zero flight-time training ( ZFTT ) course shall: (1) commence line flying under supervision not later than 21 days after the completion of the skill test or after appropriate training provided by the operator. The content of that training shall be described in the operations manual; (2) complete six take-offs and landings in an FSTD not later than 21 days after the completion of the skill test under the supervision of a type rating instructor for aeroplanes ( TRI(A) ) occupying the other pilot seat. The number of take-offs and landings may be reduced when credits are defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012. If those take-offs and landings have not been performed within 21 days, the operator shall provide refresher training the content of which shall be described in the operations manual; (3) conduct the first four take-offs and landings of the LIFUS in the aeroplane under the supervision of a TRI(A) occupying the other pilot seat. The number of take-offs and landings may be reduced when credits are defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012.; (6) In point ORO.CC.125, point (b) is replaced by the following: (b) When establishing the aircraft type specific and the operator conversion training programmes and syllabi, the operator shall include, where available, the relevant elements defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012.; (7) In point ORO.CC.130, point (c) is replaced by the following: (c) When establishing a differences training programme and syllabus for a variant of an aircraft type currently operated, the operator shall include, where available, the relevant elements defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012.; (8) In point ORO.CC.250(b), point (1) is replaced by the following: (1) each aircraft as a type or a variant taking into account, where available, the relevant elements defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012 for the relevant aircraft type or variant; and. ANNEX II Annex V (PART-SPA) Regulation (EU) No 965/2012 is amended as follows: (1) In point SPA.GEN.105(b), point (2) is replaced by the following: (2) that the relevant elements defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012 are taken into account.; (2) Point SPA.GEN.120 is replaced by the following: SPA.GEN.120 Continued validity of a specific approval Specific approvals shall be issued for an unlimited duration and shall remain valid subject to the operator remaining in compliance with the requirements associated with the specific approval and taking into account the relevant elements defined in the mandatory part of the operational suitability data established in accordance with Regulation (EU) No 748/2012..